The motion for rehearing is predicated on a criticism of our original opinion holding the corroborative evidence of the accomplice witness sufficient. One paragraph of the motion appears to be based on the assumption that our opinion in effect holds the mere fact that accused was seen in company of the accomplice witness prior to the commission of the offense would sufficiently corroborate such accomplice. We do not understand the opinion to announce such a doctrine. The fact that accused and the accomplice witness were in company of each other prior to the commission of a crime is a circumstance which may be considered in connection with all other evidence on the question of corroboration. The rule by which the sufficiency of corroborative evidence is to be measured we deem to have been correctly stated in Minor v. State, 108 Tex. Crim. 1,299 S.W. 422, as follows:
"The law forbidding a conviction upon the uncorroborated testimony of an accomplice does not demand that there be direct evidence pointing to the accused as the offender, but merely requires that there be 'other evidence tending to connect the defendant with the offense committed.' Article 718 Cow. C. P. 1925. Circumstances proved by credible witnesses may be as potent as direct testimony in tending to connect the accused with the commission of the offense. The state is not called upon to point to some single or isolated fact which in itself, unrelated to other proven facts, will be sufficient corroboration. It is the combined and cumulative weight of the evidence furnished by non-accomplice witnesses which supply the *Page 14 
test. If by this rule it appears on appeal that before the jury there was proof confirming the testimony of the accomplice to material facts tending to connect the accused with the commission of the offense, the law is satisfied. Underhill's Crim. Ev. (3d Ed.) Secs. 129 and 130; Meredith v. State,85 Tex. Crim. 239, 211 S.W. 227; Wright v. State, 47 Tex. Crim. 433,84 S.W. 593; Huggins v. State, 85 Tex.Crim. R.,210 S.W. 804; Halbadier v. State, 85 Tex.Crim. R., 214 S.W. 349; Middleton v. State, 86 Tex.Crim. R., 217 S.W. 1046; Walker v. State, 94 Tex.Crim. R., 252 S.W. 543; Willman v. State, 99 Tex.Crim. R., 268 S.W. 933, 269 S.W. 801."
Applying the principle above stated the corroboration of the accomplice witness is deemed sufficient.
The motion for rehearing is overruled.
Overruled.